RESOLUCIÓN
La peticionaria Gloriana Bonaparte Rosaly fue suspen-dida temporalmente del ejercicio de la profesión de abo-gado mediante opinión Per Curiam y Sentencia de 13 de marzo de 1992 por razón de desatender una serie de reso-luciones de este Tribunal, relativas las mismas a su omi-sión de rendir los índices Notariales como notario.
Atendido lo expresado por la referida peticionaria en su Moción solicitando reinstalación al ejercicio de la profesión de abogado de fecha 9 de octubre de 1992, y lo informado por el Director de la Oficina de Inspección de Notarías de este Tribunal en su Memorando de 18 de junio de 1992, en el cual nos informa que la peticionaria ha cumplido con todos y cada uno de los requerimientos de dicha oficina, se declara con lugar la referida moción y, en consecuencia, se ordena la reinstalación de Gloria Bonaparte Rosaly al ejer-cicio de la profesión de abogado en Puerto Rico.
Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado

Secretario General